 1   ROB BONTA, State Bar No. 202668
     Attorney General of California
 2   CATHERINE WOODBRIDGE, State Bar No. 186186
     Supervising Deputy Attorney General
 3   ERICK J. RHOAN, State Bar No. 283588
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (559) 705-2310
 6    E-mail: Erick.Rhoan@doj.ca.gov
     Attorneys for Defendant R. Venable
 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                            CIVIL DIVISION
11

12
     JOHN DOVICHI,                                         Case No.: 1:19-cv-00725-NONE-JLT
13
                                             Plaintiff, JOINT STIPULATION AND ORDER TO
14                                                      EXTEND TIME TO FILE STIPULATION
                    v.                                  TO DISMISS ACTION
15
                                                           (Doc. 40)
16   CALIFORNIA DEPARTMENT OF
     MOTOR VEHICLES; ROBERT
17   VENABLE; and DOES 1 to 100,
18                                       Defendants.
19

20         The parties to this action, plaintiff John Dovichi and defendant Robert Venable, by and

21   through their counsel respectfully request the Court to extend the June 25, 2021, deadline to file a

22   stipulation to dismiss this action by sixty days, up to and including August 24, 2021.

23          On April 23, 2021, the parties settled this matter with the assistance of a private mediator.

24   On April 26, 2021, Defendant Venable filed a notice of settlement with the Court. (ECF No. 38.)

25   That same day, the Court vacated all pending dates in the litigation, and ordered the parties to file

26   a stipulated dismissal of the matter by June 25, 2021. (ECF No. 39.) Also that same day, counsel

27   for defendant forwarded all settlement documentation to the Department of Motor Vehicles’

28
                                                       1
                                                     Joint Stipulation and Order For An Extension of Time to File
                                                       Stipulation to Dismiss Action (1:19-cv-00725-NONE-JLT)
 1   Legal Affairs Division for processing. All settlement documentation was eventually forwarded to

 2   the California Department of Finance (DOF) on May 13, 2021.

 3          According to the DOF, settlement claims in the amount settled in this case generally take

 4   longer to process and DOF usually takes at least 30 days to process a file for approval. However,

 5   there are additional delays beyond control of the parties that will add to this time. These delays

 6   stem from it being near the end of the fiscal year and that there is currently no approved budget

 7   for the State of California. DOF has not given an indication when it will release settlement funds

 8   in this matter. Because of the above-delays, the parties request a sixty-day extension of the June

 9   25, 2021 deadline, to and including august 24, 2021, to file a stipulated dismissal of the action.

10         The parties have diligently resolved this matter and have forwarded all of the required

11   documentation to the proper agency for payment and processing. At this point, the parties can

12   only wait for DOF to disburse settlement funds.

13         IT IS SO STIPULATED.

14
     Dated: June 23, 2021                                  /s/ Erick J. Rhoan ___________________
15                                                         ERICK J. RHOAN
                                                           Deputy Attorney General
16                                                         Attorneys for Defendant R. Venable
17

18

19   Dated: June 23, 2021                                  /s/ Joseph Whittington (auth. 6/23/2021)_
                                                           JOSEPH WHITTINGTON
20                                                         Rodriguez & Associates
                                                           Attorneys for Plaintiff John Dovichi
21

22

23

24

25

26
27

28
                                                       2
                                                     Joint Stipulation and Order For An Extension of Time to File
                                                       Stipulation to Dismiss Action (1:19-cv-00725-NONE-JLT)
 1                                       PROPOSED ORDER

 2       Based upon the stipulation of counsel and good cause appearing, the Court ORDERS:

 3       The stipulation to dismiss this action shall be filed by August 24, 2021.

 4
     IT IS SO ORDERED.
 5

 6     Dated:    June 23, 2021                             _ /s/ Jennifer L. Thurston
                                                CHIEF UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
                                                  Joint Stipulation and Order For An Extension of Time to File
                                                    Stipulation to Dismiss Action (1:19-cv-00725-NONE-JLT)
